Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 11/22/2019. In virtue of this communication, claims 1-6 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/20/2020, 08/03/2020 and 05/24/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
The drawing submitted on 11/22/2019 is accepted as part of the formal application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 5,
	The recitation “a phase shift device” in line 1 is considered vague because it’s confused with “a phase shift device” in line 5 of claim 1. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 20140192394), hereinafter Sun.
Regarding claim 1,
Sun discloses an antenna system (an optical phased array 100, Fig 1A) comprising:
an array of antenna elements (an array of antenna element 138, Fig 1D); and
a microfluidics device (a microfluidic pump, paragraph [0076]) in communication with the antenna elements,
wherein the microfluidics device operates together with a phase shift device (a fluid-filled reservoir, paragraph [0076]).
Sun does not explicitly teach the microfluidics device configured to adjust a vertical position of the array, wherein the microfluidics device operates together with a 
However, Sun teaches the optical phased array 100 comprises a plurality of rows of waveguides 120 (Fig 1A) use the fluid-filled reservoirs as variable delay lines (paragraph [0076]) to produce a particular far-field radiation pattern (paragraph [0047]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a microfluidics device configured to adjust a vertical position of an array, wherein the microfluidics device operating together with a phase shift device to determine an optimal position of the array to provide greatest capacity in signal gain in Sun, in order to provide large scale two-dimensional phased arrays.
[AltContent: textbox (Sun (US 20140192394))]
    PNG
    media_image1.png
    865
    780
    media_image1.png
    Greyscale


[AltContent: textbox (Sun (US 20140192394))]                 
    PNG
    media_image2.png
    492
    605
    media_image2.png
    Greyscale


Regarding claim 2, 
Sun as modified discloses the claimed invention, as discussed in claim 1.
Sun does not explicitly teach the microfluidics device adapts to system feedback to reposition the array to the optimal position.
	However, Sun teaches the varied coupler length slightly affects the phases of the transmitted light and the coupled-out light.  This effect can be accounted for when calculating the phase shift .phi..sub.mn for each pixel 130 (paragraph [0063]).
.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 3, the pertinent prior art does not adequately teach or suggest the claimed features “a wireless channel controller positioned in a base station or a user device, the wireless channel controller using feedback to control the microfluidics device to reposition the array to the optimal position”.
Dependent claim 4 is considered to be allowable by virtue of its dependency on claim 3.


Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAI V TRAN/Primary Examiner, Art Unit 2845